OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
!I I
&+norabloJohn
            8. Rudd, p-c s


    ma a prior-aanlcoannuity   towhlahhir ondltabl.o
    aorvio~ana membershipin the T8aaharRotiment SYBtsl
    ontitledhiplunder the provIaion5~of.tbla Aat.*
          SUb8OctiOn3 cOntrOlathb queat~onaa to when a die-
abflityr6,lraent IS to b5 made, tbaf 16, frOm thirtyto
ninatipdays nert SollowIngthe filingof ths aQplIoation.
subration 1 governawhen the ntlmant owe aboutby ~~8011
of $ho tsacher*ahavingmiohed thr lg8 of alxty yearaaad
havj.qgthe twentyJama*. arrviaqmoord. ti that oaae the re-
tinmrnt bsoomoaarfeotlvrat 'theon6 of the ourrmt ash001
P-a        airr0rwe thus ma0 LB a moat.wuril MS. m8
       'Ilh0
adventof phyaioU or men&l diaabilltytake8no looountof
my nna for:the teaoharto finIahout the aahoolyeam Under
mbaoctlon 4, if the tmoher who 18 thus beinks rotIre&on lo-
aount of aIaabllItyla sixty yeara of a&e or ls0r5hla illowano5
will ba 88 for ar~loe rrtirsmmt.   A5oorbislglyyour firat
pu88tiao.ia anawc+8a3.nthr 8rrimrtiv~.
          w@ no* p#tDSto I COB8idW'diOBOf yb\rr86MBd QU88-
tIOB. Xotiag in pertto\ilar tbs laat manteioeof wbaaotlon 1,
la a man who attUna aavontyyam8 of a60 subjectto tha pro-
vlaI0n In tha IamodI5telyp*Dcteding55ntowe rslativato ro-
tiremantbeing affaOtiv5as of tha 55d Of the ourmnt aehool
year?,Or, do08 the prwlaioa that ha shall ba retindiaforthwi#n
ueut that ha shallbe rstlmd at oaaa upon r5aohiB(1the we
of aava5ty, whether aohoolla In lea a Ioor
                                         ~ a&?

          The word Yor$hwIth* haa n6 wall d~fiaadmeaning.
UUle it boos not naooaaarilyamn inatmtaneau8lyor st e
time IameQiatelyauoowling dthout an Interval(A&arson ta.
Ooff, 1s Pao. 19, OaL; Luoaa ~5~ katera Union, 109 H.W.
19S, IOwd, it do86 5dGu to ha08 a nom matrioted BleardUg
th5n amaaoneb15 tIa5* aa that tern Is ordizurilyuna,
bownr va. Atkinaaa, 148 8.1. 78, Ho. App. From Aztetia?a.
Woloh,'?SS.W. 881, Sdo.AntonioOourt of Uiril Apperla,10 quoter
         ~Ihi5brlnga ua to th5 55aoadqueatfonIn the @a@@--
    was the mortgageSorthwitbdepositedwith and    riled In
    th5 Offlob or the otxmtyalark? Za Xaeknayv. Sahow (F5x.
    Div. App.) 53 f&W. 914, In aonsld5ringthe maanlngof tlm
    word *forthwith*aa used $n Rw. St. art. iSW3, the aouxt
    aayaa *lhe tam   *forthwith*is an Ymporativi term, aad:
    owtainly admitsof no uIumof6aarydrla~,~ Yr. Wibbater
    t:;yt;,e tom aa maaniag inoaiatelytnithoutdelay;
                 Bouvlerr4As 8ooa a8 the thing my 60 done by
Ronorable Johns. Rudd, Page 4


    reasonable exertion confined to that ob,jeot." Hr.
    Rapalje and Mr. Blaok also give this definition, sub-
    stantially. * * * 980. 8 Am. & Eng. Enc. Law,,p. Bll,
    and notes, the term being thus defined in the text as
    meaning 8immediately; within reasonable time; with all
    reasonable celerity." Indeed, as was said by our Supreme
    Court in the opinion by Chief Justioe Gaines In the aase
    of Baker Y. Smelser, 88 Tex. 2.6,29 S.W. 377, 33 L.R.A.
    163, the term "has been too orten construed to require
    dlsouss~on." It will be suff'icientto say that in the
    ease clted.the term, as used in our ohattel mortgage
    statute, was defined to mean,"with all reasonable
    diligence a& dispatch.**"
          nForthwlth,W as used in statutes regulating    official
duties, has generally b&i oonstrued as meaning     that the duty
in to be performed proi!i@f&y
                            and with all oonvenient dispatch,
but this requirement is &lways modlried br the oiroumstanoeta
and the nature of the duty to be p8rfOrXQ8d. Gum     vs. LanUq
87 M.W. 999, N. Dak:; ldofratYB. Diokson, 3 Colo. 313;
          Does the use 0r the wrxd "forthwith in aaid last
eentenoe or subsection 1 mean anything? If'that word had been
left out retirement would be as of the end of’ the aurreat sohool
       We believe it was inserted ror cane rea8on.F If it haa
~~~&aning at all it Is that the retirement will be effeotive
immediately, without regard,:tothe time the sohool year is to
endi If the retirement oomes at a time when it would aerlouuly
arieat the welfare of the schobl, a remedy le.provided, he may
remain In service with the approval of the employer. We there-
fore hold that a teacher who has attained the age or seventy
years may b8 retired at any time during the sohool year, in
answer to your seoond question.
          Viewill now oonoern ouraedxes with your third
question. It is mad8 olear in more than one plaoe that tyenty
Or more year8 of prior oreditable eervloe on the part Of a
teacher is a requisite to his retirement on dieability
allowanoe. Derinition (24), Seotion 1, R,B. 1016; subseotlon
3, Seotlon 2. id. '~Th@only oth8r~'requlrementfor a man to
draw service retirem8nt benerits other than to beoome silty
years of age is that h8 have the twenty years prior SerViOe
reoord. Derinition (ZS)i Se&ion 11 Seotion 2, subsection 1.
          From a reading 0r the Aat as a whole we are oon-
Vinoed that it is oontemplated that members who have attainsd
the age of sixty years, if retired, shall be awarded serviO8